Court of Appeals
                         First District of Texas
                               BILL OF COSTS

                                No. 01-12-00262-CV

                   Melissa Machelle Clark and Stetson Benningfield

                                         v.

                                EOG Resourses Inc.

           NO. 1066372 IN THE 270TH DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE     CHARGES            PAID/DUE             STATUS      PAID BY
     MT FEE         $15.00          03/24/2014             E-PAID      ANT
     MT FEE         $10.00          02/21/2014             E-PAID      ANT
     MT FEE         $10.00          01/22/2014             E-PAID      ANT
     MT FEE         $10.00          08/02/2013             E-PAID      APE
  E-TXGOV FEE        $5.00          08/02/2013             E-PAID      APE
  E-TXGOV FEE        $5.00          07/09/2013             E-PAID      APE
     MT FEE         $10.00          07/09/2013             E-PAID      APE
  E-TXGOV FEE        $5.00          06/27/2013             E-PAID      APE
  E-TXGOV FEE        $5.00          06/17/2013             E-PAID      ANT
     MT FEE         $10.00          06/17/2013             E-PAID      ANT
  E-TXGOV FEE        $5.00          06/04/2013             E-PAID      ANT
  E-TXGOV FEE        $5.00          06/04/2013             E-PAID      ANT
  E-TXGOV FEE        $5.00          05/22/2013             E-PAID      ANT
     MT FEE         $10.00          05/22/2013             E-PAID      ANT
SUPP CLK RECORD     $23.00          04/30/2013              PAID       ANT
     MT FEE         $10.00          04/18/2013             E-PAID      ANT
E-TXGOV FEE                 $5.00             04/18/2013               E-PAID                   ANT
RPT RECORD                 $452.50            03/26/2013                PAID                    ANT
CLK RECORD                 $908.00            02/04/2013                PAID                    ANT
   FILING                  $175.00            04/03/2012               E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,683.50.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this February 13, 2015.